Title: From George Washington to David Humphreys, 2 June 1784
From: Washington, George
To: Humphreys, David



My Dr Humphreys.
Mou[n]t Vernon 2d June 1784

I very sincerely congratulate you on your late appointment—It is honorable, & I dare say must be agreeable. I did not hear

of it until I arrived at Annapolis, where I remained but one day, & that occasioned by the detention of my Carrige & horses on the Eastern shore. Genl Knox not reaching that place before I left it—your letter of the 18th, only got to my hands on Sunday last, by the Post.
I now send you, under flying Seals, letters to Mr Jefferson, Doctr Franklin & Count de Estaing—the letter to the Chevr Chastellux also mentions you & your appointment. My former corrispondence with England ceased at the commencment of hostilities, & I have opened no new ones since—but I enclose you a letter to Sir Edwd Newenham of Ireland, from whom I have lately received several very polite letters, & a pressing invitation to correspond with him. he has been a warm friend to America during her whole struggle—he is a man of fortune—of excellent (as I am told) character; and may, if you should go to Ireland, be a valuable acquaintance.
It only remains for me now to wish you a pleasant passage, & that you may realize all the pleasures which you must have in expectation. It cannot be necessary to add how happy I shall be at all times to hear from you—You will have it in your power to contribute much to my amusement and information—& as far as you can do the latter consistently with your duty & public trust, I shall be obliged—further I do not require—and even here, mark private what you think not altogether fit for the public ear, and it shall remain with me. Mrs Washington adds her best wishes for you, & you may rest assured that few friendships are warmer, or professions more sincere than mine for you. Adieu &c. &c.

G: Washington


P.S. Just recollecting my old neighbour Colonel (who may now be Lord) Fairfax—I give you a letter to him also, in case you shou’d go to England.

